Citation Nr: 0827031	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-36 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a left eye 
vision defect.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from April 1958 to March 1960, 
and from December 1961 to August 1962. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, finding that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
eye defect of vision.

The veteran testified before a Hearing Officer at the RO in 
January 2006 and testified again before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO in July 2006.  Transcripts are of record.

The Board in an August 2007 decision denied the veteran's 
request to reopen the previously denied claim for service 
connection for a left eye vision defect.  The veteran timely 
appealed that denial, and the United States Court of Appeals 
for Veterans Claims (Court) in May 2008 granted a Joint 
Motion for Remand by the Appellant and the Appellee 
Secretary, thereby vacating the Board's decision and 
remanding the case for actions pursuant to that Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

By a May 1981 rating action the RO denied service connection 
for a defect of vision, then characterized as esotropia and 
hypotropia, with residuals of reparative surgery performed in 
service in September 1959.  The denial was based on findings 
that the condition was a constitutional or developmental 
abnormality, and based on the service medical record 
establishing "beyond any possibility of doubt that the 
condition preexisted service, and that treatment in service 
was of a corrective nature, with no aggravation shown."  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

The RO denied reopening the claim by a December 2004 rating 
action, and again upon re-evaluation by a March 2005 rating 
action.  Prior to these rating actions, the RO in September 
2004 provided a VCAA notice letter addressing the claim for 
service connection for "double vision."  However, that VCAA 
notice letter failed to address the need to reopen the claim, 
instead addressing only the underlying claim for service 
connection.  The Court-approved Joint Motion for Remand in 
this case has accordingly required remand for proper VCAA 
notice.  Such notice must comply with the Kent precedent 
decision of the Court.  

The Joint Motion for Remand notes a notation in a private 
optometrist's December 2001 treatment record, to the effect 
that the veteran had sought treatment following a VA 
examination on September 8, 2001, at which the VA examiner 
reportedly found something abnormal in the veteran's left 
eye.   Upon remand, the record of that reported VA 
examination on September 8, 2001 (which does not now appear 
in the record), should be sought for inclusion in the claims 
file, as instructed by the Joint Motion for Remand.  

The Joint Motion for Remand also faulted the Board for having 
concluded in its August 2007 decision that the claim must be 
denied as a matter of law, and hence no further or more 
complete VCAA notice or development was required.  However, 
the Joint Motion for Remand noted that this determination by 
the Board was predicated on the finding that the veteran had 
a congenital or developmental eye disability not subject to 
service connection.  The Joint Motion for Remand concluded, 
therefore, that VCAA notice was required, in part, to inform 
the veteran that evidence must be presented that he had an 
eye disability related to service which was other than 
congenital or development, precisely because that factual 
predicate to the denial "as a matter of law" was an 
evidentiary determination and hence subject to the 
requirements of appropriate VCAA notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  For the remanded claim, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Notice of the 
evidentiary requirements both to reopen 
the claim and to sustain the underlying 
claim for service connection must be 
addressed, pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

2.  With any necessary assistance from the 
veteran, the RO should attempt to obtain 
unobtained prior VA treatment and 
examination records, including the record 
of a reported VA examination on September 
8, 2001.  All records and responses 
received should be associated with the 
claims folder.  

3.  Thereafter, and following any other 
indicated required development, the RO should 
readjudicate the remanded request to reopen a 
claim for service connection for a left eye 
defect of vision.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


